Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered January 25, 2001, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate *407review (see CPL 470.05 [2]; People v Bynum, 70 NY2d 858, 859; People v Fryar, 276 AD2d 641). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant contends that because the People’s case rested solely on the theory that the defendant unlawfully entered the employees’ area of a laundromat, the trial court erred in charging the portion of Penal Law § 140.20 concerning “remain[ing] unlawfully” in a building. This contention is unpreserved for appellate review (see CPL 470.05 [2]; People v Fabre, 288 AD2d 392). In any event, the defendant’s contention is without merit, since the prosecution proceeded on a theory that the defendant had the requisite intent to commit a crime throughout the incident (see People v Currella, 296 AD2d 578; People v Fenderson, 203 AD2d 585, 586).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., Smith, McGinity and Townes, JJ., concur.